DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 02/15/22, 03/14/2022.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20, lines 2-3 recites the limitation "the see-through computer display” The limitation "an augmented reality see-through computer display" is previously introduced in claim 15. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the augmented reality see-through computer display”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 20.
Accordingly, the metes and bounds of the claim is not clear. Therefore, claim 20 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Response to Amendment
6.	Applicant’s amendments filed on 04/18/2022 have been entered. Claims 13-15 and 19-20 have been amended. Claims 13-20 are pending in this application and Claims 13-15 being independent.

Response to Arguments
7.	Applicant’s arguments, see page 3, filed on 04/18/2022, with respect to the specification objections have been fully considered and are persuasive; thus the objection to the specification has been withdrawn.

8.	Applicant’s arguments, see page 3, filed on 04/18/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims 13, 14, 15, 18, 19 are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn. The 112 rejection of claim 20 is stil maintained as explained above.

9.	Applicant's arguments, filed on 04/18/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant's Remarks, the applicant argues that (1) a combination of George and Sowadski and Kershner neither suggested nor deemed appropriate, fails to disclose “a non-visual tracking system adapted to identify and track objects in a surrounding environment that cannot be seen visually;” “a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system”, (2) the impermissible deconstruction of the limitation results in the Examiner erroneously asserting that the wearable device of George reads on an effectively rendered generic system, (3) Combining either George or Sowadski with the other would impermissibly alter the principle of operation of both as each would be required to display data in a manner utterly at odds with the manner in which they are optimized to operate, (4) The disclosures of George and Sowadski exist separate from one another and offer no motivation to combine one with the other as neither reference contemplates such synchronized action, (5) a combination of George and Sowadski and Ziarnick and Kershner, such a combination neither suggested nor deemed appropriate, fails to disclose “presenting the geospatial location and path of movement of the virtual object on a display of the non-visual object tracking system while the object maintains a distance from the vehicle that is outside of the operator's visual range.” The Examiner respectfully disagrees with these arguments. Regarding the first and second arguments, it is respectfully submitted that this claim terminology is clearly disclosed by the combination of George and Sowadski, as will be further discussed herein. George discloses a non-visual tracking system adapted to identify and track objects in a surrounding environment that cannot be seen visually as an aircraft sensors 122 configured to sense or identify and track a particular condition(s) external to the aircraft or any of various flight conditions or aircraft conditions (See George; Figures 1, 3 and pars 57-78). George does not explicitly disclose a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system. However, Sowadski discloses a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system with the live sensor data generated by a sensor system presented during the training session. The training software generates simulation sensor data using simulation data in presenting simulation sensor data as virtual training object on the sensor system (See Sowadski; Figure 4 and pars 13, 47, 53, 58, 89, 97-99, 158). It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George to incorporate the teachings of Sowadski, and apply the training session, the simulated objects into the non-visual tracking system, as taught by George so a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system. Doing so would improve the performing training exercises in an aircraft in which a live environment and a simulation environment are present. 
Regarding the third argument, that the combining either referenced with the other would impermissibly alter the principle of operation of both as each would be required to display data, it must be recognized that any judgment on obviousness is in a sense necessarily a combination based upon reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a combination is proper. 
Regarding the fourth argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, it would be obvious to combine the references as Sowadski discloses the training simulation system presented a virtual training object on a display on the non-visual tracking system and, then, presented digital content in the head-mounted see-through optic as the transparent display configured to present first content to a user of the head wearable device as shown in George to improve the performing training exercises in an aircraft in which a live environment and a simulation environment are present.
Regarding the fifth argument, George discloses presenting the geospatial location and path of movement of the virtual object on a display of the non-visual object tracking system with the aircraft sensors configured to sense the various flight conditions or aircraft conditions may include altitude, aircraft location (e.g., relative to the earth), aircraft orientation (e.g., relative to the earth), aircraft speed, aircraft acceleration, aircraft trajectory and provided aircraft location data and aircraft orientation data, respectively (See George; Figures 1, 3, 4 and pars 57-78, 67, 72). Sowadski discloses presenting the virtual object on a display of the non-visual object tracking system by presenting the simulation sensor data  and live sensor data which be processed to generate information about objects that are live and simulated (See Sowadski; par 53). The prior art does not explicitly disclose the object maintains a distance from the vehicle that is outside of the operator’s visual range. However, Ziarnick discloses the object maintains a distance from the vehicle that is outside of the operator’s visual range with a minimum separation distance between the ownship 104 and the target aircraft 106 the flight crew would like to maintain and the first traffic aircraft is further away from the ownship than the second traffic aircraft (See Ziarnick; col 3 line 55 to col 4 line 5, col 5 lines 25-32, Figs. 5A-5B and col 6 lines 18-44). It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George/Sowadski to incorporate the teachings of Ziarnick, and apply the separation distance into George/Sowadski’s system for presenting the geospatial location and path of movement of the virtual object on a display of the non-visual object tracking system while the object maintains a distance from the vehicle that is outside of the operator's visual range. Doing so would improve the method for monitoring and navigating aircraft during approach procedures using visual separation rules.
Thus the Examiner respectfully submits that claims 13, 14 and 15 are disclosed by the prior art.
On page 7 of the Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over George et al., (“George”) [US-2019/0317718-A1] in view of Sowadski et al., (“Sowadski”) [US-2014/0080099-A1], further in view of Kershner et al., (“Kershner”) [US-5,838,262-A]
Regarding claim 13, George discloses an augmented reality system (George- Fig. 1 and ¶0027 and ¶0033 disclose the aircraft 102 includes at least one augmented reality head wearable device 140; Fig. 12 is a view of the augmented reality displays and the virtual reality displays of the head wearable device), comprising:
a head-mounted see-through optic (i.e., head wearable device 140) adapted to present digital content viewable by a user and having a transparency that allows the user to see though to the surrounding environment (George- ¶0005 discloses the transparent display may be implemented in or on the head wearable device. The transparent display [having a transparency] may be configured to present first content to a user of the head wearable device; Fig. 4 and ¶0062 disclose the head wearable device 140 may be configured to provide a wearer of the head wearable device 140 with an augmented and/or virtual reality experience by blending and/or overlaying augmented reality images with and/or on images (e.g., real scene images, sensed images (e.g., formed from sensors (e.g., vision sensors, such as optical sensors 316)), or virtual scene images) to create combined three-dimensional immersive scene images, which are presented to the wearer of the head wearable device 102 [present digital content viewable by a user]; ¶0064 discloses the augmented reality displays 412 may be configured to present content to the user while allowing the user to view a real world environment outside of the head wearable device 140 through the augmented reality displays 412 [allows the user to see though to the surrounding environment]);
a non-visual tracking system (i.e., aircraft sensors 122) adapted to identify and track objects in a surrounding environment that cannot be seen visually (George- Figs. 1, 3 and ¶0057-0058 disclose each of the aircraft sensors 122 may be configured to sense a particular condition(s) external to the aircraft 102 […] the aircraft sensors 122 may include radar (e.g., weather 306, surveillance radar, and/or weapon radar), surveillance sensors 318, environmental conditioning sensors […] the aircraft sensors 122 may be implemented as navigation sensors (e.g., the GPS device 120, the inertial measurement unit 302, a radio altimeter 304, weather radar 306, airspeed sensors 308, flight dynamic sensors 310, air temperature sensors 312, and/or air pressure sensors 314) configured to sense any of various flight conditions or aircraft conditions typically used by aircraft and output navigation data (e.g., aircraft location data, aircraft orientation data, aircraft direction data, aircraft speed data, and/or aircraft acceleration data));
a  system adapted to present a virtual  object on a display  (George- Fig. 4 and ¶0067 discloses the processor 402 of the head wearable device 140 may generate virtual scene images [virtual object] to be displayed by the virtual reality displays 414 […] the symbology is displayed by the augmented reality displays 412 and laid over a location of real entities in a battlespace environment as depicted by the virtual reality displays 414 […] the processor 402 may generate virtual content [virtual object], such as such as menus related to asset status, tasks, and capabilities, and output such virtual content to the augmented reality displays 412 and/or the virtual reality displays 414 based on mission context); and
a virtual content presentation system (i.e., head wearable device 140) adapted to present digital content in the head-mounted see-through optic (i.e., head wearable device 140)   (George- Fig. 4 and ¶0067 discloses the processor 402 of the head wearable device 140 may generate virtual scene images to be displayed by the virtual reality displays 414 [present digital content in the head-mounted see-through optic] […] the symbology is displayed by the augmented reality displays 412 and laid over a location of real entities in a battlespace environment as depicted by the virtual reality displays 414 […] the processor 402 may generate virtual content, such as such as menus related to asset status, tasks, and capabilities, and output such virtual content to the augmented reality displays 412 and/or the virtual reality displays 414 based on mission context).
George does not explicitly disclose a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system; and present digital content in the optic when the distance between the head-mounted see-through optic and the virtual training object indicates the virtual training object is in visual range.
However, Sowadski discloses
a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system (Sowadski- ¶0013 discloses the simulation sensor data is presented by the training processor with live sensor data generated by a sensor system for the aircraft on a display system in the aircraft; ¶0047 discloses the live sensor data and the simulation sensor data are presented together during the training session; ¶0053 discloses training software 120 generates simulation sensor data 123 using simulation data 122 in presenting simulation sensor data 123 [virtual training object]. As a result, simulation sensor data 123 and live sensor data 121 may be processed to generate information about objects that are live and simulated […] live sensor data 121 may be used to generate information about live objects. Simulation sensor data 123 may be used to generate information about objects that are only simulated and not physically present; ¶0058 discloses number of training devices 132 sends virtual data 136 to computer system 140. Computer system 140 takes constructive data 134 and virtual data 136 and sends this data as simulation data 122 to computer system 118 in aircraft 104; ¶0089 discloses the virtual data and the constructive data form simulation data for use by aircraft 306; Fig. 4 and ¶0097-0099 disclose live sensor data 408 is received from sensor system 422 [the non-visual tracking system]. Sensor system 422, in these illustrative examples, may include at least one of radar system 426, radar warning receiver 427 […] number of processes 404 combine live sensor data 408 and simulation data 410 for presentation on display system 438. Display system 438 may include, for example, number of video display devices 439 and number of audio devices 440; ¶0158 discloses Video data 747 may be for a number of simulated objects. These displays may include three-dimensional graphics of simulated objects, such as targets, terrain, and other suitable objects [a virtual training object on a display]); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George to incorporate the teachings of Sowadski, and apply the training session, the simulated objects into the non-visual tracking system, as taught by George so a training simulation system adapted to present a virtual training object on a display on the non-visual tracking system.
Doing so would improve the performing training exercises in an aircraft in which a live environment and a simulation environment are present.
The prior art does not explicitly disclose to present digital content in the optic when a distance between the head-mounted see-through optic and the virtual training object indicates the virtual training object is in visual range.
However, Kershner discloses
a distance between the head-mounted see-through optic and the virtual training object indicates the virtual training object is in visual range (Kershner- col 7 lines 7-36 discloses the HMD subsystem 30 includes a helmet 32 and a visor-type screen 34 [the optic] […] The screen 34 is preferably fabricated as a reflective part of an optical train by utilizing a screen material that is partially reflective so that the screen 34 is operative to focus […] the HMD subsystem 30 is operative to continuously project real-time perspective video images of the three-dimensional threat envelopes [virtual training object] of identified threat systems onto the screen 34 for viewing by the pilot while the pilot simultaneously views the external environment directly through the screen 34 [object is in visual range]; col 10 line 67 to col 11 line 3 discloses the distance between the ownship and the threat system TS, the dynamic state of the ownship, the weapon of the weapon subsystem, etc.; Fig. 6 and col 12 lines 9-39 disclose In a first step 202, the VID system 10 identifies each threat system having a "range" that intersects the current position or the short-term projected flight path of the ownship, i.e., the ownship is (or will be) within a "threat range" defined for such threat system […] The detection range will be most often used in the identification step 202 inasmuch as it represents the extreme range of the threat system, and therefore, provides the pilot of the ownship with the earliest warning that the ownship is being operated within the "threat range" of such threat system ; col 18 lines 50-52 discloses the PPIC means 100 determines whether any portion of the three-dimensional threat envelope is within a system FOV of the ownship [the object is in visual range]; Fig. 6N and col 23 lines 4-27 disclose in substep 212F (see FIG. 6N), to provide the pilot with a visual cue as to the vertical distance between the ownship, the displayed perspective video image 400 [distance between the head-mounted see-through optic and the virtual object], and the ground, respectively, thereby affording the pilot with the opportunity to maintain the ownship's flight path within the safe zone).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George/Sowadski to incorporate the teachings of Kershner, and apply the threat range, the visual cue into George/Sowadski’s system so a virtual content presentation system adapted to present digital content in the head-mounted see-through optic when a distance between the head-mounted see-through optic and the virtual training object indicates the virtual training object is in visual range.
Doing so would provide the capability to generate real-time three-dimensional threat envelopes of identified threat systems and to display perspective video images of such threat envelopes for viewing by the pilot in a pertinent, effective manner that facilitates rapid and unambiguous assimilation thereof by pilots of aircraft operating in hostile environments.

The methods of claim 14 is similar in scope to the functions performed by the system of claim 13 and therefore claim 14 is rejected under the same rationale.




12.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Sowadski, further in view of Ziarnick et al., (“Ziarnick”) [US-10,713,960-B1], still further in view of Kershner et al., (“Kershner”) [US-5,838,262-A]
Regarding claim 15, George discloses a method of tracking coordinating visual information and non-visual information relating to a virtual object in a training simulation (George- ¶0004 discloses Virtual reality head wearable devices are currently being used for simulation and training; ¶0062 discloses the head wearable device 140 may be configured to provide a wearer of the head wearable device 140 with an augmented and/or virtual reality experience by blending and/or overlaying augmented reality images with and/or on images (e.g., real scene images, sensed images (e.g., formed from sensors (e.g., vision sensors, such as optical sensors 316)), or virtual scene images) to create combined three-dimensional immersive scene images), comprising:
providing a non-visual object tracking system (i.e., aircraft sensors 122) in a vehicle (George- Figs. 1, 3 and ¶0057-0058 disclose each of the aircraft sensors 122 may be configured to sense a particular condition(s) external to the aircraft 102 […] the aircraft sensors 122 may include radar (e.g., weather 306, surveillance radar, and/or weapon radar), surveillance sensors 318, environmental conditioning sensors […] the aircraft sensors 122 may be implemented as navigation sensors (e.g., the GPS device 120, the inertial measurement unit 302, a radio altimeter 304, weather radar 306, airspeed sensors 308, flight dynamic sensors 310, air temperature sensors 312, and/or air pressure sensors 314) configured to sense any of various flight conditions or aircraft conditions typically used by aircraft and output navigation data (e.g., aircraft location data, aircraft orientation data, aircraft direction data, aircraft speed data, and/or aircraft acceleration data) […] various flight conditions or aircraft conditions may include altitude, aircraft location (e.g., relative to the earth), aircraft orientation (e.g., relative to the earth), aircraft speed, aircraft acceleration, aircraft trajectory, aircraft pitch, aircraft roll, aircraft yaw, air temperature, and/or air pressure);
providing an augmented reality see-through computer display adapted to present virtual content representing an object to an operator of the vehicle (George- ¶0005 discloses the transparent display may be implemented in or on the head wearable device. The transparent display may be configured to present first content to a user of the head wearable device [see-through computer display]; Fig. 4 and ¶0062 disclose the head wearable device 140 may be configured to provide a wearer of the head wearable device 140 with an augmented and/or virtual reality experience by blending and/or overlaying augmented reality images with and/or on images […] or virtual scene images) to create combined three-dimensional immersive scene images, which are presented to the wearer of the head wearable device 102 […] or synthetic images displayed by the virtual reality displays 414 [present virtual content representing an object to an operator] […] The user may be able to view the virtual reality displays 414 through the augmented reality displays 412. The virtual reality displays 414 may be configured to present any of various content to a user of the head wearable device 140. For example, the virtual reality displays 414 may be configured to display synthetic images of the real world or virtual world images [present virtual content]);
generating a geospatial location and path of movement of the virtual object at a geospatial location aircraft trajectory […] provide aircraft location data and aircraft orientation data, respectively [a geospatial location and path of movement of the object]; ¶0067 disclose the processor 402 of the head wearable device 140 may generate virtual scene images [virtual object] to be displayed by the virtual reality displays 414 […] the symbology is displayed by the augmented reality displays 412 and laid over a location of real entities in a battlespace environment as depicted by the virtual reality displays 414; ¶0072 discloses generate graphical images (e.g., symbology, text, and/or depictions), which, for example, may represent teamed assets and battlespace features, and overlay (e.g., via the augmented reality displays 412) the graphical images on the real image data displayed by the virtual reality displays 414);
presenting the geospatial location and path of movement of the virtual object on a display of the non-visual object tracking system  (George- Figs. 1, 3 and ¶0057-0058 disclose each of the aircraft sensors 122 may be configured to sense a particular condition(s) external to the aircraft 102 […] the aircraft sensors 122 may include radar (e.g., weather 306, surveillance radar, and/or weapon radar), surveillance sensors 318, environmental conditioning sensors […] the aircraft sensors 122 [non-visual object tracking system] may be implemented as navigation sensors (e.g., the GPS device 120, the inertial measurement unit 302, a radio altimeter 304, weather radar 306, airspeed sensors 308, flight dynamic sensors 310, air temperature sensors 312, and/or air pressure sensors 314) configured to sense any of various flight conditions or aircraft conditions typically used by aircraft and output navigation data (e.g., aircraft location data, aircraft orientation data, aircraft direction data, aircraft speed data, and/or aircraft acceleration data) […] various flight conditions or aircraft conditions may include altitude, aircraft location (e.g., relative to the earth), aircraft orientation (e.g., relative to the earth), aircraft speed, aircraft acceleration, aircraft trajectory […] provide aircraft location data and aircraft orientation data, respectively [the geospatial location and path of movement of the virtual object]; Fig. 4 and ¶0067 disclose the processor 402 of the head wearable device 140 may generate virtual scene images [virtual object] to be displayed by the virtual reality displays 414 […] the symbology is displayed by the augmented reality displays 412 and laid over a location of real entities in a battlespace environment as depicted by the virtual reality displays 414 […] the processor 402 may generate virtual content [virtual object], such as such as menus related to asset status, tasks, and capabilities, and output such virtual content to the augmented reality displays 412 and/or the virtual reality displays 414 based on mission context; ¶0072 discloses generate graphical images (e.g., symbology, text, and/or depictions), which, for example, may represent teamed assets and battlespace features, and overlay (e.g., via the augmented reality displays 412) the graphical images on the real image data displayed by the virtual reality displays 414); and
presenting a representation of the virtual object in the operator’s augmented reality see-through computer display  (George- Fig. 4 and ¶0067 discloses the processor 402 of the head wearable device 140 may generate symbology and output the symbology to the augmented reality displays 412, where the symbology [representation of the virtual object] is displayed by the augmented reality displays 412 […] the processor 402 may generate virtual content [virtual object], such as such as menus related to asset status, tasks, and capabilities, and output such virtual content to the augmented reality displays 412 and/or the virtual reality displays 414 based on mission context; ¶0072 discloses generate graphical images (e.g., symbology, text, and/or depictions), which, for example, may represent teamed assets and battlespace features, and overlay (e.g., via the augmented reality displays 412) the graphical images on the real image data displayed by the virtual reality displays 414), wherein the representation is presented at a position within a field of view of the augmented reality see-through computer display  (George- ¶0065 discloses the processor 402 may be configured to receive data (e.g., image data associated with images (e.g., assets and battlespace features) to be overlaid on a user's field of view […] The processor 402 may be configured to generate graphical images (e.g., symbology, text, and/or depictions), which, for example, may represent teamed assets and battlespace features; Fig. 4 and ¶0067 discloses the processor 402 of the head wearable device 140 may generate symbology and output the symbology to the augmented reality displays 412, where the symbology [representation of the virtual object] is displayed by the augmented reality displays 412; ¶0072 discloses represent teamed assets and battlespace features, and overlay (e.g., via the augmented reality displays 412) the graphical images on the real image data displayed by the virtual reality displays 414).
George does not explicitly disclose generating, with a computer simulation system, a geospatial location and path of movement of the virtual object; a geospatial location outside of a visual range of the operator; the object maintains a distance from the vehicle that is outside of the operator’s visual range; when the location of the object enters the operator’s visual range; and the representation is presented at a position within a field of view of the augmented reality see-through computer display that is consistent with the position of the object as presented on the display of the non-visual object tracking system.
However, Sowadski discloses
generating, with a computer simulation system, a geospatial location and path of movement of the virtual object (Sowadski- ¶0053 discloses training software 120 generates simulation sensor data 123 using simulation data 122 in presenting simulation sensor data 123 [virtual object]; ¶0058 discloses simulation data 122 may include information identifying a location of a simulation object [geospatial location]; ¶0283 discloses simulation data generated by the computer system, may be viewed. For example, flight paths [path of movement] and events that occurred during the mission may be viewed. [the virtual object]; ¶0319-0320 discloses the number of simulation systems [simulation system] modifies a set of parameters for the simulation based on the simulation commands); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George to incorporate the teachings of Sowadski, and apply the training session, the location of a simulation object and flight paths into George’s system for generating, with a computer simulation system, a geospatial location and path of movement of the virtual object at a geospatial location.
Doing so would improve the performing training exercises in an aircraft in which a live environment and a simulation environment are present.
The prior art does not explicitly disclose, but Ziarnick discloses
a geospatial location outside of a visual range of the operator (Ziarnick- col 5 lines 25-32 discloses a range ring symbol 616 that indicates a relative distance in front of an ownship and a numeric representation 618 of the flight crew selected threshold distance (similar to range ring symbol 316) to be displayed on the HSI section of the PFD; Figs. 5A-5B and col 6 lines 18-44 disclose one or more traffic icons 502, 503 each representative of an aircraft ahead of the ownship, wherein the size of each traffic icon 502, 503 is scaled based on proximity to the ownship, and wherein a traffic icon 503 for a first traffic aircraft is smaller than a traffic icon 502 for a second traffic aircraft when the first traffic aircraft is further away from the ownship than the second traffic aircraft);
the object maintains a distance from the vehicle that is outside of the operator’s visual range (Ziarnick- col 3 line 55 to col 4 line 5 discloses a minimum separation distance between the ownship 104 and the target aircraft 106 the flight crew would like to maintain. The flight crew of the ownship 104 may adjust the ownship aircraft speed based on an out the window view of the target aircraft 106 to maintain a desired ownship separation from the target aircraft 106. If visual contact with the target aircraft 106 is lost (e.g., due to haze 108), the flight crew may adjust the aircraft speed of the ownship 104 based on information provided by a visualization assistance system 110 to maintain ownship separation; col 5 lines 25-32 discloses a range ring symbol 616 that indicates a relative distance in front of an ownship and a numeric representation 618 of the flight crew selected threshold distance (similar to range ring symbol 316) to be displayed on the HSI section of the PFD; Figs. 5A-5B and col 6 lines 18-44 disclose one or more traffic icons 502, 503 each representative of an aircraft ahead of the ownship, wherein the size of each traffic icon 502, 503 is scaled based on proximity to the ownship, and wherein a traffic icon 503 for a first traffic aircraft is smaller than a traffic icon 502 for a second traffic aircraft when the first traffic aircraft is further away from the ownship than the second traffic aircraft); 
the representation is presented at a position within a field of view of the augmented reality see-through computer display that is consistent with the position of the object as presented on the display of the non-visual object tracking system (Ziarnick- Fig. 6 shows the traffic to follow (TTF) icon [the representation] is presented at a position within a field of view of the primary flight display (PFD) [the see-through computer display and/or the non-visual object tracking system] that is proportional to the horizontal distance between the actual traffic to follow and the actual ownship [consistent with the position of the object]; col 5 lines 32-40 discloses the distance between the selected target icon 302, the range ring symbol 316 and an ownship symbol 320 on the ND to be proportional to the horizontal distance between the actual target aircraft, the threshold distance and the actual ownship; col 6 line 54 to col 7 line 3 discloses a range ring symbol 616 that indicates a relative distance in front of an ownship and a numeric representation 618 of the flight crew selected threshold distance (similar to range ring symbol 316) to be displayed on the HSI section of the PFD (primary flight display corresponds to the see-through computer display) […] the distance between the TTF icon 602, the range ring symbol 616 and an ownship symbol 620 on the HSI is proportional to the horizontal distance between the actual TTF, the threshold distance and the actual ownship […] systematically adjust (e.g., periodically) the position of the TTF icon 602 relative to the range ring symbol 616 and the ownship symbol 620 on the HSI).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George/Sowadski to incorporate the teachings of Ziarnick, and apply the separation distance into George/Sowadski’s system for generating, with a computer simulation system, a geospatial location and path of movement of the virtual object at a geospatial location outside of a visual range of the operator; presenting the geospatial location and path of movement of the virtual object on a display of the non-visual object tracking system while the object maintains a distance from the vehicle that is outside of the operator's visual range; and the representation is presented at a position within a field of view of the augmented reality see-through computer display that is consistent with the position of the object as presented on the display of the non-visual object tracking system.
Doing so would improve the method for monitoring and navigating aircraft during approach procedures using visual separation rules.
The prior art does not explicitly disclose, but Kershner discloses
when the location of the object enters the operator’s visual range (Kershner- Fig. 6 and col 12 lines 9-39 disclose In a first step 202, the VID system 10 identifies each threat system having a "range" that intersects the current position or the short-term projected flight path of the ownship, i.e., the ownship is (or will be) within a "threat range" defined for such threat system […] The detection range will be most often used in the identification step 202 inasmuch as it represents the extreme range of the threat system, and therefore, provides the pilot of the ownship with the earliest warning that the ownship is being operated within the "threat range" of such threat system ; col 18 lines 50-52 discloses the PPIC means 100 determines whether any portion of the three-dimensional threat envelope is within a system FOV of the ownship [the location of the object enters the operator’s visual range]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George/Sowadski/Ziarnick to incorporate the teachings of Kershner, and apply the threat range, the visual cue into George/Sowadski/Ziarnick’s system for presenting a representation of the virtual object in the operator's see-through computer display when the location of the object enters the operator's visual range.
Doing so would provide the capability to generate real-time three-dimensional threat envelopes of identified threat systems and to display perspective video images of such threat envelopes for viewing by the pilot in a pertinent, effective manner that facilitates rapid and unambiguous assimilation thereof by pilots of aircraft operating in hostile environments

Regarding claim 16, George in view of Sowadski, Ziarnick and Kershner, discloses the method of claim 15, and further discloses wherein the non-visual tracking system is a radar tracking system (George- Figs. 1, 3 and ¶0057-0058 disclose the aircraft sensors 122 may include radar (e.g., weather 306, surveillance radar, and/or weapon radar), surveillance sensors 318, environmental conditioning sensors).

Regarding claim 17, George in view of Sowadski, Ziarnick and Kershner, discloses the method of claim 15, and further discloses wherein the virtual object is an enemy asset (George- ¶0067 discloses the symbology may indicate the location of friendly, enemy, neutral, or unknown battlespace entities).

Regarding claim 18, George in view of Sowadski, Ziarnick and Kershner, discloses the method of claim 15, and further discloses wherein the step of presenting the virtual object on the display of the non-visual object tracking system is part of a simulated training exercise wherein the computer simulation system generates the virtual object and determines a virtual objects path of movement (Sowadski- ¶0047 discloses the live sensor data and the simulation sensor data are presented together during the training session; ¶0053 discloses training software 120 generates simulation sensor data 123 using simulation data 122 in presenting simulation sensor data 123 [the virtual object on the display]. As a result, simulation sensor data 123 and live sensor data 121 may be processed to generate information about objects that are live and simulated […] live sensor data 121 may be used to generate information about live objects. Simulation sensor data 123 may be used to generate information about objects that are only simulated and not physically present; ¶0058 discloses number of training devices 132 sends virtual data 136 to computer system 140. Computer system 140 takes constructive data 134 and virtual data 136 and sends this data as simulation data 122 to computer system 118 in aircraft 104; ¶0061 discloses all of training session 106 for a particular exercise; ¶0089 discloses the virtual data and the constructive data form simulation data for use by aircraft 306; Fig. 4 and ¶0097-0099 disclose live sensor data 408 is received from sensor system 422 [the non-visual tracking system]. Sensor system 422, in these illustrative examples, may include at least one of radar system 426, radar warning receiver 427 […] number of processes 404 combine live sensor data 408 and simulation data 410 for presentation on display system 438; ¶0158 discloses Video data 747 may be for a number of simulated objects […] three-dimensional graphics of simulated objects, such as targets, terrain, and other suitable objects [virtual objects]; ¶0283 discloses simulation data generated by the computer system, may be viewed. For example, flight paths [path of movement] and events that occurred during the mission may be viewed; ¶0319-0320 discloses the number of simulation systems [simulation system] modifies a set of parameters for the simulation based on the simulation commands); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George/Ziarnick and Kershner to incorporate the teachings of Sowadski, and apply the training session, the simulated objects into the non-visual tracking system, as taught by George for presenting the virtual object on the display of the non-visual object tracking system is part of a simulated training exercise wherein the computer simulation system generates the virtual object and determines the virtual objects path of movement.
Doing so would improve the performing training exercises in an aircraft in which a live environment and a simulation environment are present.

Regarding claim 19, George in view of Sowadski, Ziarnick and Kershner, discloses the method of claim 15, and discloses the method further comprising coordination of a substantially simultaneous presentation of the representation of the virtual object and the non-visual representation of the virtual object (Ziarnick- Fig. 3D and col 5 lines 25-32 discloses a range ring symbol 316 that indicates a relative distance in front of an ownship symbol [presentation of the visual representation] on the ND and a numeric value 318 [non-visual representation] for a flight crew selected minimum range value).

Regarding claim 20, George in view of Sowadski, Ziarnick and Kershner, discloses the method of claim 19, and further discloses wherein the step of coordination involves alignment of the geospatial location and direction of movement consistent in the see-through computer display and the display of the non-visual object tracking system (George- ¶0063 discloses presenting content that is aligned with content presented by the virtual reality displays 414 or aligned with the user's real world view through the augmented reality displays 412; Ziarnick- Fig. 2 and col 4 lines 9-16 disclose providing visual cues 201 to flight crew on multiple displays—a navigation display (ND) 202 [non-visual display], a primary flight display (PFD) 204, and/or a heads up display (HUD) 205 [the see-through computer display]; Figs. 3C and 3D show a directional triangle 330 above the ownship symbol 320 indicates a positive differential speed of 25 to 49 knots (corresponds to the geospatial location and direction of movement)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified George/Sowadski/Kershner to incorporate the teachings of Ziarnick, and apply the a directional triangle into presenting content that is aligned with content presented by the virtual reality displays, as taught by George/Sowadski/Kershner, to provide alignment of the geospatial location and direction of movement consistent in the see-through computer display and the non-visual display.
Doing so would improve the method for monitoring and navigating aircraft during approach procedures using visual separation rules.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619